119 T.C. No. 19



                UNITED STATES TAX COURT



            ROSALINDA E. ALT, Petitioner v.
     COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 2964-01.               Filed December 17, 2002.


     P filed joint tax returns for taxable years 1982
to 1988 with H. H filed a return in 1989 with the
filing status of “Married filing separate”. P did not
file a tax return in 1989. R determined deficiencies
against P and H for taxable years 1982 to 1988. P sent
R a Form 8857, Request for Innocent Spouse Relief, for
taxable years 1982 to 1989. R sent P a notice of
determination determining that P was not entitled to
relief under I.R.C. sec. 6015(b), (c), and (f) for
taxable years 1982 to 1988. R sent P a letter
determining that no relief under I.R.C. sec. 6015 was
available for 1989 because P did not file a joint
return.

     Held: Pursuant to I.R.C. sec. 6015(e), we have
jurisdiction to review the denial of P’s request for
relief under I.R.C. sec. 6015 for taxable years 1982 to
1988, and we have jurisdiction to review R’s failure to
make a determination on P’s request for relief under
I.R.C. sec. 6015 for 1989.
                                 - 2 -

          Held, further, P is not entitled to relief under
     I.R.C. sec. 6015 for 1989 because she did not file a
     joint return. Raymond v. Commissioner, 119 T.C. 191
     (2002).

          Held, further, pursuant to I.R.C. sec.
     6015(b)(1)(D), P is not entitled to relief under I.R.C.
     sec. 6015(b) for taxable years 1982 to 1988 because,
     taking into account all facts and circumstances, it is
     not inequitable to hold P liable for the deficiencies.

          Held, further, pursuant to I.R.C. sec.
     6015(c)(3)(A)(i), P is not entitled to relief under
     I.R.C. sec. 6015(c) for taxable years 1982 to 1988
     because P and H are still married, have not separated,
     and remained members of the same household during the
     12-month period preceding the filing of the election by
     petitioner.

          Held, further, R did not abuse his discretion in
     denying P relief under I.R.C. sec. 6015(f) for taxable
     years 1982 to 1988 because we held that, taking into
     account all facts and circumstances, it is not
     inequitable to hold P liable for the deficiencies under
     I.R.C. sec. 6015(b)(1)(D).


     Rosalinda E. Alt, pro se.

     A. Gary Begun, for respondent.



     VASQUEZ, Judge:   This case arises from a request for relief

under section 60151 with respect to petitioner’s taxable years

1982 to 1989 (years at issue).    The issues for decision are:   (1)



     1
        Unless otherwise indicated, all section references are to
the Internal Revenue Code in effect at all relevant times. All
Rule references are to the Tax Court Rules of Practice and
Procedure.
                                - 3 -

Whether petitioner is entitled to relief under section 6015(b)

for the years at issue; (2) whether petitioner is entitled to

relief under section 6015(c) for the years at issue; and (3)

whether respondent abused his discretion in denying petitioner

relief under section 6015(f) for the years at issue.

                         FINDINGS OF FACT

     On August 13, 2001, respondent filed a Motion to Show Cause

Why Proposed Facts In Evidence Should Not Be Accepted As

Established under Rule 91(f).   Respondent attached to his motion

a proposed stipulation of facts and exhibits.   On August 14,

2001, the Court issued an Order to Show Cause Under Rule 91(f),

requiring petitioner to respond as to why matters set forth in

respondent’s motion should not be deemed admitted.   On November

1, 2001, the Court made absolute its Order to Show Cause Under

Rule 91(f), providing that the facts and evidence set forth in

respondent’s proposed stipulation of facts were deemed

established, and exhibits in the proposed stipulation of facts

were received into evidence and made a part of the record of the

case.   The stipulation of facts, deemed admissions, and the

attached exhibits are incorporated herein by this reference.

     At the time she filed her petition, petitioner resided in

Douglas, Michigan, and had a mailing address in Holland,

Michigan.
                                - 4 -

     At the time of trial, petitioner was 74 years old.

Petitioner received a bachelor’s degree from Wayne State

University in 1948 and a master’s degree in education from the

University of Michigan in 1953.   Petitioner worked as a first

grade teacher until her first child was born in 1955, when she

became a stay-at-home mother.   Petitioner has four children who

are now adults:   Nan, Karen, Robert, and Gretchen.

     Petitioner married Dr. William J. Alt (Dr. Alt) in 1954, was

married to Dr. Alt during the years at issue, and is currently

married to Dr. Alt.   Dr. Alt graduated from medical school at the

University of Michigan in 1953, began his medical practice in

Muskegon, Michigan, in 1959, and practices internal medicine with

a specialty in cardiovascular disease.   Prior to the years at

issue, petitioner and Dr. Alt owned a 2,500-square-foot home.

     From the beginning of Dr. Alt’s medical practice, petitioner

and Dr. Alt used a tax preparer, Mr. Ron Schultz (Mr. Schultz),

who was not a C.P.A. but worked with an accounting firm.

Petitioner would sign the tax returns without reviewing the

contents.   In the early 1980s, Mr. Schultz retired, and

petitioner’s daughter, Karen, took over the financial affairs of

petitioner and Dr. Alt and would prepare their tax returns.

Karen’s corporation, K.L. Financial Management, was shown as the

tax preparer.   Each year from 1975 through the years at issue,
                               - 5 -

except for 1978, petitioner and Dr. Alt had deficiencies

determined on their jointly filed tax returns.2

     Through K.L. Financial Management, Karen created over 40

corporations through which Dr. Alt’s income was funneled.

Petitioner’s family members were listed as the officers of these

corporations, and several of the corporations were nominees of

petitioner and Dr. Alt.   Petitioner and Dr. Alt maintained no

personal bank accounts and paid their personal expenses

(household expenses, trips, shopping, and leased cars) through

the corporate bank accounts.   During the years at issue,

petitioner paid the personal expenses and often made deposits

into the corporate bank accounts on behalf of Karen and Dr. Alt.

     During the years at issue, petitioner and Dr. Alt purchased

several properties, including houses for their children and a

600-acre riverfront property upon which a Georgian mansion was

being built.   Further, Dr. Alt had a pension fund of $500,000,

and Dr. Alt and petitioner borrowed $500,000 in order to purchase

a business for their son.   Petitioner was able to purchase

valuable antiques.   Petitioner and Dr. Alt also provided


     2
        On Apr. 29, 1985, petitioner and Dr. Alt filed a petition
with the Tax Court regarding a notice of deficiency for the 1981
taxable year. On May 27, 1986, the Court entered a decision in
which the parties agreed that petitioner and Dr. Alt owed taxes
in the amount of $83,655.40 plus additions to tax for the 1981
taxable year. Petitioner signed this decision document.
                                 - 6 -

financial assistance to their children and fully paid for their

children to attend undergraduate and graduate schools, including

medical school for Nan and law school for Karen.

     Petitioner and Dr. Alt filed their tax returns for the years

1982 to 1988 with a filing status of “Married filing joint

return” (joint return).     Respondent treated the tax return for

1989 as if Dr. Alt filed the return with a filing status of

“Married filing separate” because petitioner did not sign the

return.   Respondent has no records indicating that petitioner

filed a tax return for 1989.     Petitioner chose not to review the

tax returns prior to signing them, even though she was aware of

past problems with the IRS.     Dr. Alt never forced petitioner to

sign the tax returns and never abused petitioner.

     On April 5, 1989, respondent sent to petitioner and Dr. Alt

a notice of deficiency for the 1985 taxable year.     Respondent’s

adjustments giving rise to the deficiency resulted largely from

disallowed deductions.     Respondent also determined that

petitioner and Dr. Alt were liable for additions to tax for

negligence and substantial understatement of tax.

     On October 10, 1991, respondent sent to petitioner and Dr.

Alt a notice of deficiency for the 1982, 1983, 1984, 1986, 1987,

and 1988 taxable years.3    Respondent determined that amounts


     3
        On the same date, respondent also sent to petitioner and
Dr. Alt a notice of deficiency regarding increases in the
                                                   (continued...)
                                 - 7 -

received from Dr. Alt’s medical practice (William J. Alt, M.D.,

P.C.) as corporate distributions were taxable income.       Respondent

made other adjustments, including additions to tax for fraud.

       On January 10, 1992, petitioner and Dr. Alt filed a petition

with the Court to dispute the notices of deficiency for the 1982,

1983, 1984, 1986, 1987, and 1988 taxable years.       On January 13,

1992, Dr. Alt filed a petition to dispute the notice of

deficiency for the 1989 taxable year.     On February 22, 1993, the

parties filed a Stipulation of Settlement with this Court, in

which petitioner and Dr. Alt agreed that they were liable for the

following deficiencies and additions to tax4 for the 1982, 1983,

1984, 1986, 1987, and 1988 taxable years:5

                                     Additions to Tax1
                                Sec.         Sec.         Sec.
Year         Deficiency       6653(b)(1)    6653(b)       6661

1982             $78,510       $39,255        ---        $19,628
1983             176,832        88,416        ---         44,208
1984             160,170        80,085        ---         40,043
1986             222,252       166,689        ---         55,563
1987             230,686       173,014        ---         57,671
1988             221,009         ---       $165,756       55,252
             1
             Further additions to tax were applied to the
       taxable years 1982, 1983, and 1984 under sec.


       3
      (...continued)
deficiencies for the 1987 and 1988 taxable years.
       4
           Amounts are rounded to the nearest dollar amount.
       5
        Within the Stipulation of Settlement, Dr. Alt also agreed
that he was liable for a $479,404 deficiency and a $359,553
addition to tax under sec. 6663 for the 1989 taxable year.
                                - 8 -

     6653(b)(2), and to the taxable years 1986 and 1987
     under sec. 6653(b)(1)(B).

On April 27, 1993, the Court entered a decision pursuant to this

stipulation of settlement.    In March 1994, on the basis of the

reversal of Dr. Alt’s criminal conviction,6 petitioner and Dr.

Alt filed a motion to vacate or revise this decision with the

Court.   The Court denied the motion.   Alt v. Commissioner, T.C.

Memo. 1994-313.

     After serving 25 months in prison, Dr. Alt reestablished his

medical practice in 1995.    After the IRS seized assets to pay

taxes owed by petitioner and Dr. Alt, petitioner began to work as

a receptionist at her daughter Nan’s and Dr. Alt’s offices,

Clinical Psychiatric Medicine and Clinical Cardiology-Internal

Medicine, respectively.   Petitioner is a corporate officer of

Clinical Cardiology-Internal Medicine, P.C.    Petitioner and Dr.

Alt earned the following amounts from Dr. Alt’s medical practice

and petitioner’s receptionist work:




     6
        In 1990, Karen and Dr. Alt were indicted on five counts
of Federal tax violations under sec. 7201, including attempted
evasion, and aiding and abetting in the attempted evasion, of
personal and corporate income taxes of Dr. Alt for the taxable
years of 1983 and 1984. Karen and Dr. Alt were both convicted
and sentenced to imprisonment and fined. In June 1993, the U.S.
Court of Appeals for the Sixth Circuit reversed the convictions
due to an improper jury instruction. In May 1994, Dr. Alt
entered into a plea agreement and pleaded guilty to a misdemeanor
under sec. 7203 in exchange for the dismissal of the indictment
and commutation of the sentence to time already served.
                               - 9 -

     Year       Dr. Alt        Petitioner         Total

     1997       $13,200          $39,375         $52,575
     1998        35,246          105,655         140,901
     1999        53,761           83,987         137,748
     2000       100,800           74,154         174,954

Currently, petitioner and Dr. Alt financially support no one

other than each other.

     On April 14, 2000, respondent received Form 8857, Request

for Innocent Spouse Relief, from petitioner for taxable years

1982 through 1989.   On August 8, 2000, Revenue Agent Susan Carene

met with petitioner to discuss the request.     On September 29,

2000, respondent sent petitioner a letter determining that she

was not entitled to any relief under section 6015(b), (c), and

(f) for the taxable years 1982 through 1988.     The same day,

respondent sent petitioner a letter determining that no relief

under section 6015 was available for 1989 because petitioner did

not file a joint return for that year.     On October 30, 2000,

respondent received a Form 12509, Statement of Disagreement, from

petitioner disputing the determinations.     On December 8, 2000,

respondent sent petitioner a final notice of determination in

which respondent determined that petitioner was not entitled to

relief under section 6015(b), (c), and (f) for the taxable years

1982 through 1988.
                               - 10 -

     On March 2, 2001, petitioner filed a petition with this

Court to dispute respondent’s denial of relief under section 6015

for taxable years 1982 through 1989.

                               OPINION

     Generally, spouses filing a joint tax return are each fully

responsible for the accuracy of their return and for the full tax

liability.    Sec. 6013(d)(3); Butler v. Commissioner, 114 T.C.

276, 282 (2000).    Section 6015, however, provides various means

by which a spouse can be relieved of this joint and several

obligation.    Petitioner makes her claim for such relief under

section 6015(b), (c), and (f).    Except as otherwise provided in

section 6015, petitioner bears the burden of proof.    Rule 142(a).

I.   Jurisdiction

     Our jurisdiction for taxable years 1982 to 1989 is dependent

on section 6015(e) because petitioner’s claim for relief was made

in a “stand alone” petition.     Ewing v. Commissioner, 118 T.C.

494, 497 (2002).    Respondent treated petitioner’s request for

relief under section 6015 as an election under section 6015(b),

(c), and (f).    Further, petitioner timely filed her petition with

the Court for taxable years 1982 through 1988.    We hold that we

have jurisdiction under section 6015(e) to review the denial of

petitioner’s request for relief under section 6015 for taxable

years 1982 through 1988.
                                 - 11 -

      Further, section 6015(e) allows a spouse who has requested

relief to petition the Commissioner’s failure to make a timely

determination.     Id. at 497.   Respondent did not send petitioner a

notice of determination with regard to 1989.        The absence of a

notice of determination does not bar this Court from having

jurisdiction under section 6015(e) as long as the petition is

filed on a date which is 6 months after the date the election is

filed.   Sec. 6015(e)(1)(A)(i)(II).       The petition for 1989 was

timely filed.    We, therefore, hold that we have jurisdiction

under section 6015(e) to review respondent’s failure to make a

determination on petitioner’s request for relief under section

6015 for 1989.

II.   1989 Tax Return

      Petitioner requested relief under section 6015 for her 1989

tax return.   Respondent argues that petitioner is not entitled to

relief under section 6015 because she did not file a joint return

with her spouse for 1989.

      Petitioner did not file a joint return for 1989.       We have

held that a joint return must be filed in order for a taxpayer to

be granted relief under section 6015.        Raymond v. Commissioner,

119 T.C. 191, 197 (2002).    Petitioner, therefore, is not entitled

to relief under section 6015 because she did not file a joint

return for 1989.
                                  - 12 -

III.   1982 Through 1988 Tax Returns

       Petitioner requests that the Court grant her relief from her

1982 through 1988 tax liabilities under section 6015(b), (c), or

(f).    Petitioner contends that she relied on professionals to

prepare her tax return because the Federal tax laws are complex,

complicated, and confusing.

       Respondent argues that petitioner is not entitled to relief

under section 6015(b), (c), or (f).        Respondent contends that

petitioner failed to prove that she meets the requirements in

section 6015(b)(1)(B), (C), and (D).        Further, respondent argues

that petitioner is not eligible for relief under section 6015(c)

because she is still married to Dr. Alt.        Respondent also argues

that he did not abuse his discretion in denying relief under

section 6015(f) to petitioner because the factors in favor of not

granting relief under section 6015(f) outweigh the factors in

favor of granting relief to petitioner.

       A.      Relief Under Section 6015(b)

       To qualify for relief from joint and several liability under

section 6015(b)(1), a taxpayer must establish that

               (A) a joint return has been made for a taxable
       year;

            (B) on such return there is an understatement of
       tax attributable to erroneous items of 1 individual
       filing the joint return;

            (C) the other individual filing the joint return
       establishes that in signing the return he or she did
                               - 13 -

     not know, and had no reason to know, that there was
     such understatement;

          (D) taking into account all the facts and
     circumstances, it is inequitable to hold the other
     individual liable for the deficiency in tax for such
     taxable year attributable to such understatement; and

          (E) the other individual elects (in such form as
     the Secretary may prescribe) the benefits of this
     subsection not later than the date which is 2 years
     after the date the Secretary has begun collection
     activities with respect to the individual making the
     election, * * *.

     The requirements of section 6015(b)(1) are stated in the

conjunctive.   Accordingly, a failure to meet any one of them

prevents a requesting spouse from qualifying for relief offered

therein.   Respondent contends that petitioner failed to establish

the requirements of subparagraphs (B), (C), and (D).   We need not

decide whether petitioner satisfies the requirements of

subparagraphs (B) and (C) because, taking into account all of the

facts and circumstances as required by subparagraph (D), we find

that it would not be inequitable to hold her liable for the

deficiencies in tax.

     The requirement in section 6015(b)(1)(D), that it be

inequitable to hold the requesting spouse liable for an

understatement on a joint return, is virtually identical to the

same requirement of former section 6013(e)(1)(D);7 therefore,


     7
         Former sec. 6013(e)(1) provided:

           SEC. 6013(e).   Spouse Relieved of Liability in Certain
                                                     (continued...)
                              - 14 -

cases interpreting former section 6013(e) remain instructive to

our analysis.   Butler v. Commissioner, supra at 283.

     Whether it is inequitable to hold a spouse liable for a

deficiency is determined “taking into account all the facts and


     7
      (...continued)
     Cases.--

               (1) In general.--Under regulations prescribed by
          the Secretary, if--

                     (A) a joint return has been made under this
                section for a taxable year,

                     (B) on such return there is a substantial
                understatement of tax attributable to grossly
                erroneous items of one spouse,

                     (C) the other spouse establishes that in
                signing the return he or she did not know, and had
                no reason to know, that there was such substantial
                understatement,

                     (D) taking into account all the facts and
                circumstances, it is inequitable to hold the other
                spouse liable for the deficiency in tax for such
                taxable year attributable to such substantial
                understatement,

          then the other spouse shall be relieved of liability
          for tax (including interest, penalties, and other
          amounts) for such taxable year to the extent such
          liability is attributable to such substantial
          understatement.

In order to make relief from joint and several liability more
accessible, Congress repealed sec. 6013(e) and enacted a new
provision (sec. 6015) in 1998 as part of the Internal Revenue
Service Restructuring and Reform Act of 1998, Pub. L. 105-206,
sec. 3201(a), 112 Stat. 734; H. Conf. Rept. 105-599, at 249
(1998), 1998-3 C.B. 747, 1003.
                               - 15 -

circumstances”.   Sec. 6015(b)(1)(D).   The most often cited

material factors to be considered are (1) whether there has been

a significant benefit to the spouse claiming relief, and (2)

whether the failure to report the correct tax liability on the

joint return results from concealment, overreaching, or any other

wrongdoing on the part of the other spouse.     Jonson v.

Commissioner, 118 T.C. 106, 119 (2002).

     It is clear that the tax savings were beneficial to both

petitioner and Dr. Alt.    Petitioner and Dr. Alt were able to

purchase various properties during the years at issue.      For

example, petitioner and Dr. Alt purchased homes for each of their

children.    Petitioner and Dr. Alt also purchased a 600-acre

riverfront property upon which a Georgian mansion was being

built.    Further, petitioner and Dr. Alt were able to purchase a

business for their son and fully pay for their children to attend

undergraduate and graduate schools.     Petitioner and Dr. Alt were

also able to indulge petitioner’s interest in antiques.      These

purchases obviously benefited petitioner.

     It is also clear that there was no concealment on Dr. Alt’s

part.    Petitioner made deposits for Dr. Alt and Karen.    Further,

petitioner was fully aware that Karen was involved in her

financial affairs.    Petitioner presented no evidence that Dr. Alt

ever attempted to deceive her with respect to their financial

affairs.
                              - 16 -

     We have also considered other factors that are relevant to

whether it would be inequitable to hold petitioner liable.    We

find that petitioner will not experience economic hardship if

relief from the liabilities is not granted given her current

level of income.8   See Von Kalinowski v. Commissioner, T.C. Memo.

2001-21; Walters v. Commissioner, T.C. Memo. 1998-111; Dillon v.

Commissioner, T.C. Memo. 1998-5.    Petitioner did not present

evidence that demonstrated that she will be unable to pay her

reasonable basic living expenses if relief is not granted.    Sec.

301.6343-1(b)(4), Proced. & Admin. Regs.

     We also may consider whether the requesting spouse was

deserted, divorced, or separated.   See Walters v. Commissioner,

supra.   Petitioner and Dr. Alt remain married.   The two have not

separated, and petitioner has not been left by her husband to

deal with the tax liabilities alone.   Instead, petitioner

continues to enjoy the lifestyle and financial security that are

largely attributable to her husband’s assets and income.     On the

basis of the facts and circumstances, we hold that it would not

be inequitable to hold petitioner liable for the deficiencies in

tax for taxable years 1982 to 1988.    We, therefore, conclude that

petitioner is not entitled to relief under section 6015(b).




     8
        Petitioner and Dr. Alt’s combined annual income was over
$150,000 in 2000, see supra p. 8.
                                - 17 -

      B.    Relief Under Section 6015(c)

      We conclude that petitioner is not entitled to relief under

section 6015(c) for taxable years 1982 to 1988.    At the time

petitioner filed her election for relief under section 6015,

petitioner and Dr. Alt were married, had not separated from one

another, and had remained members of the same household during

the 12-month period preceding the filing of the election by

petitioner.9    Sec. 6015(c)(3)(A)(i).10

      C.    Relief Under Section 6015(f)

      Respondent argues that he did not abuse his discretion in

denying petitioner equitable relief under section 6015(f).11


      9
        We note that Dr. Alt was released from prison some time
earlier than 1995, and petitioner filed her election for relief
under sec. 6015 on Apr. 14, 2000.
      10
           Sec. 6015(c)(3)(A)(i) grants relief to individuals only
if:

           (I) at the time such election is filed, such
      individual is no longer married to, or is legally
      separated from, the individual with whom such
      individual filed the joint return to which the election
      relates; or

           (II) such individual was not a member of the same
      household as the individual with whom such joint return
      was filed at any time during the 12-month period ending
      on the date such election is filed.
      11
           Sec. 6015(f) provides:

           SEC. 6015(f). Equitable Relief.--Under procedures
      prescribed by the Secretary, if--

                 (1) taking into account all the facts and
                                                     (continued...)
                                 - 18 -

Respondent’s denial of relief is reviewed under an abuse of

discretion standard.     Cheshire v. Commissioner, 115 T.C. 183, 198

(2000); Butler v. Commissioner, 114 T.C. at 292.

     Considering the facts and circumstances of this case, we

held under section 6015(b)(1)(D) that it is not inequitable to

hold petitioner liable for the deficiencies.     The language of

section 6015(f)(1), “taking into account all the facts and

circumstances, it is inequitable to hold the individual liable

for any unpaid tax or any deficiency (or any portion of either)”

does not differ significantly from the language of section

6015(b)(1)(D), “taking into account all the facts and

circumstances, it is inequitable to hold the other individual

liable for the deficiency in tax for such taxable year

attributable to such understatement”.12     Butler v. Commissioner,


     11
          (...continued)
              circumstances, it is inequitable to hold the individual
              liable for any unpaid tax or any deficiency (or any
              portion of either); and

                  (2) relief is not available to such individual
             under subsection (b) or (c),

     the Secretary may relieve such individual of such liability.
     12
        Additionally, the language in both sections is similar
to the language in former sec. 6013(e)(1)(D), “taking into
account all the facts and circumstances, it is inequitable to
hold the other spouse liable for the deficiency in tax for such
taxable year attributable to such substantial understatement”.
Butler v. Commissioner, 114 T.C. 276, 291 (2000); see Mitchell v.
Commissioner, 292 F.3d 800, 806 (D.C. Cir. 2002) (“Subsection (f)
has no statutory antecedent as a stand alone provision, but has
                                                   (continued...)
                               - 19 -

supra at 291.   Further, the equitable factors we considered under

section 6015(b)(1)(D) are the same equitable factors we consider

under section 6015(f).13   As a result, we hold that respondent

did not abuse his discretion in denying petitioner relief under

section 6015(f) for taxable years 1982 to 1988.

     In reaching our holdings, we have considered all arguments

made by the parties, and, to the extent not mentioned above, we

conclude they are irrelevant or without merit.

     To reflect the foregoing,

                                         Decision will be entered

                                    for respondent.




     12
      (...continued)
roots in the equity test of former subparagraph 6013(e)(1)(D)
carried forward into subparagraph 6015(b)(1)(D).”), affg. T.C.
Memo. 2000-332.
     13
        The Commissioner has announced a list of factors in Rev.
Proc. 2000-15, sec. 4.03, 2000-1 C.B. 447, 448, that the
Commissioner will consider in deciding whether to grant equitable
relief under sec. 6015(f). The revenue procedure takes into
account factors such as marital status, economic hardship, and
significant benefit in determining whether relief will be granted
under sec. 6015(f). Rev. Proc. 2000-15, sec. 4.03, 2000-1 C.B.
at 448.